Title: To Benjamin Franklin from Jonathan Loring Austin, 19 October 1780
From: Austin, Jonathan Loring
To: Franklin, Benjamin


Sir.
Nantes 19th October 1780
I had the Honor of writing you by last Post relative to a Quantity of warlike Stores I wished to take on Freight for America, & hope in due time to be favored with your Excellency’s Answer.
I now enclose your Excellency a Draft on Monsieur Grand for 330 Livres in part of the 600 you was pleased to lend me, I did not perceive till this Morning a Mistake had been made in drawing the Bills which occasions my not drawing for the whole Sum; I will desire Mr Williams to pass to your Credit the remaining 270 Livres; provided it will be as agreeable to you as having an Order on some Person in Paris—with which you’l please to acquaint me—
I am with great Respect sir Your most Obedient & very humble Servant
Jona. Loring Austin
 
Addressed: Son Excellence / Monsieur Dr Franklin / à Passy / pres Paris
Notation: J. L Austin Nantes 19 Oct 80
